El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Juan María Irizarry radicó ante la Corte de Distrito de Arecibo una petición de injunction, en la que sustancialmente alega:
*77Que la Asamblea Municipal de Arecibo decretó por orde-nanza que las fiestas patronales se celebrarían en dicha ciu-dad del 23 de abril al 2 de mayo de 1948; que de acuerdo con las autoridades municipales él ha establecido en las plazas y vías públicas de Arecibo varias “picas”, consistentes en hipódromos de caballitos manipulados por manivela; que el demandado en su carácter de Jefe de la Policía de aquel distrito le ha amenazado con ocupar y confiscar las “picas” mencionadas si él continúa funcionándolas, impidiéndole de este modo el desarrollo de un negocio en que ha invertido sumas considerables de dinero.
El demandado contestó negando las alegaciones funda-mentales de la petición y suscitando ciertas defensas espe-ciales. Fué el pleito a juicio y, luego de oír la prueba de ambas partes, la corte inferior dictó sentencia decretando el auto permanente solicitado. De la misma apeló el deman-dado. En apelación alega tan sólo que la corte inferior erró al decidir que los juegos explotados por el demandante eran legales dentro de los términos de las Leyes 25 de 1927 y 63 de 1938.
La sección Ira. de la Ley 25 de 23 de abril de 1927 (pág. 167), según fué enmendada por la Ley 63 de 4 de mayo de 1938 (pág. 182),-textualmente copiada provee:
“Queda terminantemente prohibido el establecimiento de las lia madas ‘picas’ mediante la extracción de bolos e hipódromos de caba-llitos manipulados por manivela, excepto durante las fiestas patro-nales de los diversos pueblos y conforme a la reglamentación que dis-pongan las respectivas asambleas municipales, las cuales, por la pre-sente, quedan facultadas para reglamentar la materia; Disponién-dose, que las asambleas municipales aprobarán ordenanzas definiendo las fiestas patronales y fechas en que éstas se llevarán a cabo en cada uno de los municipios; Disponiéndose, además, que la autoridad de las asambleas municipales quedará limitada a los días de fiestas pa-tronales reconocidos tradicionalmente; Disponiéndose, también, que el término de fiesta no excederá de diez días en el curso de un año natural.” (Bastardillas nuestras.)
*78Podrá verse que por esa ley se prohíbe de manera ter-minante el establecimiento de las llamadas '‘picas” me-diante la extracción de bolos e hipódromos de caballitos ma-nipulados por manivela. Igualmente, que la ley contiene una excepción a virtud de la cual se permite el establecimiento de tales “picas” e hipódromos de caballitos durante las fiestas patronales de los diversos pueblos y conforme a la regla-mentación que dispongan las respectivas asambleas muni-cipales. Además, que dicha ley dispone que las asambleas municipales deberán aprobar ordenanzas definiendo las fiestas patronales y las fechas en que las mismas se llevarán a cabo; que la autoridad de dichas asambleas queda limitada a los días de fiestas patronales reconocidos tradicionalmente y que tales fiestas no excederán de diez días en el curso de un año natural.
 Admitió el demandado en el presente caso que la asamblea municipal de Arecibo aprobó una ordenanza declarando que las fiestas patronales de San Felipe se celebrarían allí desde el 23 de abril hasta el 2 de mayo, ambos días inclusives. Asimismo, que el demandante fué facultado para establecer “picas” e hipódromos de caballitos manipulados por manivela en las plazas y vías públicas de la ciudad. Lo que sí no admitió el demandado fué que el demandante estuviera explotando tales “picas” e hipódromos de caballitos de acuerdo con la ley.
Es innegable que la Asamblea Legislativa tiene plenos po-deres para prohibir los juegos de azar. Es igualmente inne-gable que dicha asamblea tiene facultad para autorizar cier-tos juegos de azar, permitiendo que los mismos sean estable-cidos o explotados mediante el cumplimiento de determinados requisitos. También es innegable que la Asamblea Legis-lativa, al prohibir de manera terminante el establecimiento de algunos juegos de azar, puede hacer excepciones y auto-rizar que los mismos sean establecidos y explotados, siempre que se cumplan determinados requisitos. Esta es la sitúa-*79ción en el caso de autos. La Ley 63 de 1938 prohíbe el esta-blecimiento y explotación de las “picas” e hipódromos a que ella alude, pero hace una excepción y permite que los mismos sean establecidos durante el período de fiestas pa-tronales y conforme a la reglamentación que dispongan las asambleas municipales. Excepciones de esta naturaleza de-ben ser interpretadas restrictivamente y han de ser cumpli-das a cabalidad para poderse disfrutar de ellas. Para gozar de la excepción establecida por la Ley 63 de 1938, no sólo es necesario que las asambleas municipales de los respectivos municipios aprueben una ordenanza fijando los días en que de acuerdo con la tradición deben celebrarse las fiestas pa-tronales dentro de los límites territoriales del municipio, sino que es menester que dichas asambleas aprueben reglamen-tación al efecto. Al autorizar la excepción, la ley usa la con-junción copulativa “y”, cuyo oficio, como es sabido, es el unir palabras o cláusulas en concepto afirmativo. Por tanto, la ausencia de cualquiera de esos requisitos taxativos impide que se pueda disfrutar de la excepción establecida por la ley. En el presente caso se cumplió con todos los requisitos exi-gidos por la Ley 63 para poder acogerse a la excepción, ex-cepto qne no se aprobó reglamentación alguna en relación con el establecimiento de las “picas” e hipódromos. No de-mostrando la prueba que se aprobara tal reglamentación por la asamblea municipal de Arecibo, el demandante no tenía derecho a establecer “picas” e hipódromos de caballitos, ni por ende, a impedir mediante injunction que el Jefe de la Policía del distrito le prohibiera la explotación de las mismas.
 La Asamblea Legislativa de Puerto Rico clara-mente puede delegar en las asambleas municipales la facul-tad de aprobar reglamentación para implementar las leyes aprobadas por ella. Pueblo v. Arce, 67 D.P.R. 253, 255. La ausencia de tal reglamentación, sin embargo, no significa que la ley que la autoriza no tenga toda su validez ni toda su eficacia. Y cuando en un caso como el que nos ocupa la facul-*80tad para aprobar la reglamentación se concede como parte de una excepción a la prohibición contenida en la ley, enton-ces ésta snrte todos sus efectos, mas no así la excepción por no haberse cumplido con los requisitos que dan derecho a gozar de la misma.
En ausencia de prueba demostrativa de que la asamblea municipal de Arecibo ha reglamentado el establecimiento de las “picas” e hipódromos a que hace referencia la Ley 63, supra, hay que concluir que no se ha dado cumplimiento a los términos de la misma en su totalidad. En su consecuencia, el demandado actuó acertadamente al prohibir que el demandante explotara las “picas” e hipódromos de caballitos por él establecidos en las plazas y calles del municipio de Arecibo.

Debe revocarse la sentencia apelada y declararse sin lugar la petición, con costas al demandante.